Citation Nr: 1415431	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  05-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to January 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, found that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss and granted service connection for tinnitus.  The Veteran's appeal included the effective date awarded for the grant of service connection for tinnitus.  

In December 2007, a Board hearing was held before the undersigned in Washington D. C.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in February 2008, October 2009, and July 2011.  In a February 2012 decision, the Board denied the application to reopen the claim of service connection for bilateral hearing loss and an earlier effective date for the award of service connection for tinnitus.  The appellant appealed only the Board's denial of the application to reopen the claim of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a June 2013 Order, following a Joint Motion for Remand (JMR).  

The parties requested that the Court vacate the Board's February 2012 decision regarding the denial of an application to reopen the claim of service connection for bilateral hearing loss and remand the matter so that, in pertinent part, the Board could specifically consider a March 2004 VA outpatient treatment report regarding the etiology of the Veteran's hearing loss.  The Court granted the joint motion and remanded the case to the Board.

The question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the RO in a February 1971 rating action on the basis that bilateral hearing loss was not demonstrated during service or within one year thereafter.  There was no medical opinion demonstrating a relationship with service in the record.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the February 1971 decision denying service connection for bilateral hearing loss, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the February 1971 decision of the RO that denied service connection for bilateral hearing loss is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  May 2003 and May 2008 letters in combination provided notice in accordance with Kent, explained the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The May 2008 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in January 2005, which included an opinion that the Veteran's hearing loss was less likely as not due to his military career.  The basis for this opinion, that the Veteran's hearing loss was documented as normal at separation, is not considered adequate.  The Board finds that the record is adequate for the purpose of reopening the claim.  Moreover, inasmuch as new and material evidence is being found, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Hearing Loss 

Service connection for bilateral hearing loss was previously denied by the RO in a February 1971 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status shall be considered a disability when the threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Evidence of record at the time of the February 1971 rating decision that denied service connection for bilateral hearing loss included the Veteran's STRs that showed audiometric findings that were within normal limits at the time of separation from service, a September 1970 statement from a private physician showing that the Veteran had a slight air conduction loss, and a January 1971 VA audiometric evaluation that showed dB levels consistent with a hearing loss at 4000 and 6000 Hz in the left ear.  In addition, the record included lay statements that confirmed that the Veteran had symptoms of hearing loss in service and the Veteran's statements regarding exposure to artillery fire with impairment of hearing.  

Evidence received subsequent to the February 1971 rating decision that denied service connection for bilateral hearing loss includes a report of March 1973 private audiometric testing that continued to show left ear hearing loss at 6000 Hz.  Additional private treatment records show audiometric testing consistent with bilateral hearing loss in 2001 and 2002.  A March 2004 VA outpatient treatment record shows that the Veteran had mild to moderate sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  The examiner stated that the asymmetry of the hearing loss was consistent with a history of right-handed gun fire.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus 3 Vet. App. at 510.  The Board finds the March 2004 outpatient treatment record constitutes new and material evidence such that the claim may be reopened.  To this extent, the appeal is allowed.  


ORDER

New and material evidence having been received; the claim of service connection for bilateral hearing loss is reopened and the claim is granted to this extent only.  


REMAND

Having decided that the claim of service connection for bilateral hearing loss is reopened, as noted, all the evidence on file must now be considered.  Review of the record shows that an additional examination is warranted in this case.  As noted, the Board does not find that the January 2005 VA examination is adequate for rating purposes.  Specifically, the examiner did not address the Veteran's assertion of continuity of symptomatology since service or lay statements demonstrating that the Veteran had hearing loss while on active duty.  The Court clearly held in Hensley that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley 5 Vet. App. at 155.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  Taking into account the Veteran's statements in support of his claim, as well as VA treatment reports of record which note that the Veteran has a current diagnosis of hearing loss, the Veteran's claim for service connection should be remanded for an additional VA examination so as to determine whether any currently-diagnosed hearing loss is etiologically-related to acoustic trauma to which he was exposed while in combat during his period of active service.  

The Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, these issues are REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss.   The examiner must provide an opinion as to whether any identified hearing loss is at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  Following a review of the claims folder, the examiner should render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that hearing loss originated during active service, or is otherwise related to active service.  The examiner should provide a clear rationale and basis for all opinions expressed.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current left ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


